TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 24, 2022



                                      NO. 03-20-00180-CV




                                    In the Interest of L. G. J.




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                 DISMISSED FOR WANT OF JURISDICTION –
                    OPINION BY CHIEF JUSTICE BYRNE
                 CONCURRING OPINION BY JUSTICE BAKER


This is an appeal from the judgment signed by the trial court on February 5, 2020. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.